Opinión concurrente emitida por el
Juez Presidente Se-ñor Todd, Jr.
Aun cuando concurro en un todo con la opinión del Tribunal, considero imprescindible hacer algunos comentarios en torno a los razonamientos y conclusiones expuestos en la opi-nión disidente del Juez Asociado Sr. Negrón Fernández.
Este Tribunal se ha limitado a aplicar en este caso la tan conocida y reiterada regla de que no intervendrá con la apreciación ■ que de la prueba haga un tribunal inferior a menos que se nos demuestre que en dicha apreciación se incu-rrió en manifiesto error o se actuó movido por pasión, pre-juicio o parcialidad. Ninguna autoridad se cita para sos-tener que en el presente debamos variar dicha regla y resol*81ver el caso según la apreciación personal que hagamos de la prueba. Así enfocada la cuestión y después de analizar im-parcialmente la prueba que ante sí tuvo el tribunal inferior, sin especulaciones y sin forzar implicaciones no necesaria-mente sostenidas por dicha prueba, llegamos a la conclusión de que dicho tribunal no cometió manifiesto error en su apre-ciación. (1) El hecho de que esa conclusión conlleve para funcionarios públicos que falten a su deber la responsabilidad que en ley proceda, no puede ser un obstáculo para que este Tribunal, ál igual que el tribunal sentenciador, cumpla a cabalidad con el suyo.
Considero que las implicaciones que se hacen y las con-clusiones a que se llega en la opinión disidente reflejan, como es natural, la apreciación personal que su autor hace de la prueba y, si el tribunal inferior hubiera llegado a esas mismas conclusiones a través de los mismos razonamientos e impli-caciones, probablemente su criterio hubiera sido respetado por este Tribunal. No nos corresponde, sin embargo, actuar como si fuéramos un tribunal de primera instancia y, frente a las conclusiones a que llegó el tribunal a quo — sostenidas por la prueba — colocar nuestras propias conclusiones y deduc-ciones y hacer que éstas prevalezcan. Esa nunca ha sido la misión de este Tribunal.
Ahora bien, y pasando a otros aspectos del caso, es conve-niente recordar que la doctrina de falsus in uno, falsus in omnibus en relación con declaraciones de testigos,(2) ha sido rechazada por este Tribunal precisamente en el caso de Pueblo v. Nieves, 57 D.P.R. 784, 799, donde dijimos:
“. . . Cuando el testigo falta- a la verdad en una parte de su declaración, deberá ponerse en duda el resto de la misma, pero ello no quiere decir que debe rechazarse por completo. El Ju-rado actuará con cautela sabiendo que no camina por terreno *82firme, 'pero si en el ejercicio de su discreción se convence de que el resto de la declaración ,es verdadero, puede tomarlo en consi-deración para rendir su veredicto.” (Bastardillas nuestras.)
Y en California se ha resuelto que la doctrina a que nos hemos referido no puede invocarse en apelación para revisar los hechos que la corte inferior consideró probados de acuerdo con la prueba, ya que ella constituye una guía para aquéllos que tienen que oír y ver a los testigos y en esa forma pasar sobre la prueba en primera instancia. Brandt v. Krogh, 111 Pac. 275, 279.
Siendo ésta la regla prevaleciente el tribunal inferior no estaba obligado a rechazar en su totalidad las declaraciones de los testigos de los apelados. Y esa prueba oral, unida a la documental, es a mi juicio suficiente para sostener la sen-tencia recurrida.
En cuanto a qué interés podían tener los funcionarios en-vueltos en este caso en perpetrar el fraude es cosa que ellos sabrán. Sí sabemos del hecho, del cual podemos tomar cono-cimiento judicial, de que han sido ascendidos en sus cargos, no obstante estar pendiente esta acción ante este Tribunal.
Creo errónea la conclusión a que se llega en la opinión disidente al efecto de que solamente en casos en que se arreste por operar una banca de bolita es que procede ocuparse el dinero que tenga la persona arrestada. También el que está en posesión de listas de bolita puede tener dinero conectado con dicho juego. De todas maneras no corresponde a la poli-cía determinar qué piezas de evidencia debe o no ocupar. Su deber es ocuparlas todas. Además, es incomprensible que se sostenga por una parte que Soto era el banquero de todas las colectas — no sabemos a cuánto sumaban las cantidades juga-das en todas las listas — y por otra se diga que las ocupadas a él sólo montan a $61.49.
Para mí continúa siendo fantásticamente inverosímil que los apelados en este caso se situaran cerca.de un cuartel de la policía a manipular material de bolita, no importa que hu-biera una guagua frente a su automóvil. Empero, si estu-*83viéramos resolviendo la apelación en el caso original, habién-dole dado crédito el tribunal sentenciador a esa prueba, tam-bién respetaríamos su conclusión.
Personalmente creo — y a algunas de mis opiniones disi-dentes en el pasado me remito — que este Tribunal ha sido extremadamente liberal en su interpretación de la Ley de la Bolita y especialmente en cuanto a no exigir el cumplimiento estricto de la ley sobre órdenes de allanamiento obtenidas por la policía en casos de bolita. Creo además que posiblemente esta actuación nuestra haya traído como consecuencia una situación de hechos como los revelados en el presente caso, es decir, que pueden existir miembros de la policía que en efecto crean que cualquier actuación de su parte y por ser los acusados boliteros habrá de ser aprobada por los tribu-nales de justicia. Es hora de que sepan que están equivo-cados y que aun los “personajes del hampa” tienen derecho a ser juzgados y convictos únicamente por los medios lícitos que disponen nuestras leyes,.
Desconozco quiénes son los “personajes del hampa” dedi-cados al juego ilegal de la bolita. Si alguno ha escapado de las garras de la ley, ello se ha debido únicamente a que los hechos y la ley así lo han justificado — véase a ese efecto el caso anterior contra Soto en Pueblo v. Soto, 71 D. P. R. 830, en el cual revocamos la sentencia debido a que el regis-tro llevado a cabo por la policía fué. ilegal — (3) y no debido a ninguna otra circunstancia.

 No hay aquí imputación alguna de pasión, prejuicio o parcialidad.


E1 artículo 524 del Código de Enjuiciamiento Civil, inciso 3 (ar-tículo 162, Ley de Evidencia), dice que: “Un testigo que hubiere faltado a la verdad en una parte de su declaración, deberá ponerse en duda respecto a otras.”


Ese fué el caso a que se refirió Soto al decir que había sido objeto de un “rancho” por parte del detective Virella y de la opinión rendida en dicho caso, escasamente puede colegirse que dicha afirmación sea “ab-surda”.